Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 13, 2022. Claims 1, 4-7,9-14 are currently pending. 

Specification
In view of the response filed on 5/13/2022 amending the specification to remove the embedded hyperlink the objections made against the specification in the office action of 12/24/2021 have been withdrawn. 

Claim Objections
In view of the amendment filed on 5/13/2022 canceling claim 2 and clarifying the language of claim 9 the objections made against the claims in the office action of 12/24/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0021730 to Holla et al. (Holla) in view of US Patent No. 6, 141,584 to Rockwell et al. (Rockwell) and US Patent No. 6,321,113 to Parker et al. (Parker) (all previously cited). 
In reference to at least claim 1
Holla teaches a method for remote review of clinical data which discloses a system for providing clinical decision support during a clinical encounter with a patient (e.g. system for remote review of clinical data, Figs. 1-7) the system comprising: a mobile computing device (e.g. physician handheld, Figs. 1-7, para. [0040]); and a remote computing device communicatively coupled to and remotely located from the mobile computing device (e.g. user console 120 coupled with and remotely located from physician handheld 150, Figs. 1-7, para. [0040], [0045]), the remote computing device configured to: receive clinical data transmitted by a medical device associated with a mobile environment during the clinical encounter (e.g. user console 120 receives data from data collection device within the field and from diagnostic equipment, para. [0040]), the clinical data transmitted by the medical device comprising an ECG report that excludes CPR field data (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], medical compliant, para. [0003], [0063], [0109]; user may select relevant portions of the data such as relevant portions of ECG data to be transmitted, para. [0074], [0132]-[0133], [0176]), provide a first interactive display comprising the clinical data (e.g. user console can be a standalone computer or work station within a hospital or within an ambulance that can include manual entry of information from the operator’s finding, therefore the console includes an interactive display, para. [0044], [0046]-[0048]), enable the mobile computing device to access the clinical data (e.g. transmitted data is encrypted or scrambled and various user access validation steps are incorporated before the data is shared, only decrypted after the device and the person accessing the data have been authenticated, para. [0059]-[0060], [0066], [0185]), receive user input based on the clinical data from the mobile computing device (e.g. can request a physician consultation, physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0067]-[0068], [0083], [0092]), and provide the received user input and the clinical data at the first interactive display (e.g. can request a physician consultation, and once consulted the information may be sent back to those who requested the consultation via console 120, para. [0029], [0037], [0040], [0043], [0029], [0067]-[0068], [0083], [0086]), wherein the mobile computing device is configured to: access the clinical data, provide the clinical data at a second interactive display (e.g. data transmitted to the physician’s handheld 150, para. [0029], [0040]-[0043], [0059]-[0060], [0067]-[0068], [0083], [0092]), prompt a user for the user input based on the clinical data via the second interactive display (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092]), and transmit the user input to the remote computing device (e.g. can request a physician consultation, and once consulted the information may be sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0067]-[0068], [0083], [0086]). Holla discloses receiving clinical data from the field or diagnostic equipment at the console 102 (e.g. para. [0040]) and that the clinical data may comprise ECG data (e.g. para. ECG recordings, [0007], [0029], [0040]) in which only relevant portions are sent (e.g. may select relevant portions of the data such as relevant portions of ECG data to be transmitted, para. [0074], [0132]-[0133], [0176]) but does not explicitly teach the medical device comprising an external defibrillator and the ECG data being a twelve-lead ECG report. It was well known in the art at the time of the invention that front line personnel such as first responders, paramedics and other emergency medical technicians utilize an external defibrillator to provide early intervention allowing greater opportunities for saving lives as evidence by Rockwell (e.g. Col. 1, ll. 18-43) and Parker (e.g. Col. 1, ll. 19-41). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include the medical device being an external defibrillator providing the clinical data from the field as such devices are regularly used by front line personnel such as first responders, paramedics and other emergency medical technicians in order to provide the predictable result of early intervention allowing greater opportunities for saving lives. Further, Rockwell discloses that the use of twelve lead monitoring electrodes for cardiac monitoring are typically found in paramedic defibrillators and clinical defibrillators (e.g. Col. 3, ll. 40-47, Col. 11, ll. 60-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention that the ECG data being received from the field is twelve-lead ECG data in order to yield the predictable result of providing advanced cardiac monitoring that provides a comprehensive view of the patient’s cardiac activity. 
In reference to at least claim 4
Holla discloses wherein the user input comprises a patient intervention (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092]). 
In reference to at least claim 5
Holla discloses wherein the user input is menu-driven (e.g. physician may review the data and enter comments or opinions, perform measurements, enter annotations, devise a treatment plan, enter prescriptions or perform any task necessary to his consultation and sent back to those who requested the consultation via console 120, para. [0040], [0043], [0029], [0059], [0067]-[0068], [0083]-[0084], [0092], physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry, para. [0112], [0135], [0137], [0148]). 
In reference to at least claim 6
Holla discloses wherein the remote computing device is configured to electronically authorize the mobile computing device to access the clinical data to enable the access by the mobile computing device to the clinical data (e.g. transmitted data is encrypted or scrambled and various user access validation steps are incorporated before the data is shared, only decrypted after the device and the person accessing the data have been authenticated, para. [0059]-[0060], [0066], [0185]).
In reference to at least claim 7
Holla discloses wherein the remote computing device is associated with an emergency room and the mobile computing device is associated with a medical practitioner (e.g. physician’s mobile handheld device 150, para. [0040], [0043], [0047]).
In reference to at least claim 9
Holla discloses wherein the mobile environment comprises an EMS vehicle (e.g. medical data collected in the field by a mobile medical facility such as an ambulance 101 or air-ambulance 102, Fig. 1, para. [0040]-[0041], [0043]).
In reference to at least claim 10
Holla discloses wherein the second interactive display provides elements comprising ECG data, patient demographic data, and a chief complaint (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], medical compliant, para. [0003], [0063], [0109], data format optimized for view on the display of the physician’s handheld device, para. [0036], [0067], [0097]).
In reference to at least claim 11
Holla discloses wherein the patient demographic data comprises a patient name and gender (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient biographical information including personal information such as a patient’s demographic data including name, age, sex, etc. para. [0026], [0036], [0067], [0180]-[0183]). 
In reference to at least claim 12
Holla discloses wherein the second interactive display provides the ECG data in response to a selection of an ECG data menu option (e.g. data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183], physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry, para. [0112], [0135], [0137], [0148]).
In reference to at least claim 14
Holla discloses wherein the remote computing device is an enterprise computing device (e.g. user console 120 is part of an enterprise environment, Figs. 1-2, 4-5 and can be a standalone computer or work station within a hospital, the processor within any of the example data source servers 110, 111, 112, 113, or a medical device 103, or within an ambulance and received medical patient data from the databases or data collecting devices, para. [0041], [0044]-[0045], [0046]-[0048]).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0021730 to Holla et al. (Holla) in view of US Patent No. 6, 141,584 to Rockwell et al. (Rockwell) and US Patent No. 6,321,113 to Parker et al. (Parker) as applied to claim 1 further in view of in view of US 2006/0149597 to Powell et al. (Powell) (previously cited). 
In reference to at least claim 13
Holla as evidence by Rockwell and Parker teaches a system according to claim 1.  Holla further discloses that the data format is optimized for view on the display of the physician’s handheld device (e.g. para. [0036], [0067], [0097]) and that the physician may select from a menu, tool may be the form of menu options with button selections, touch screen menus and text entry (e.g. para. [0112], [0135], [0137], [0148]) but does not explicitly teach the user input is organized as predefined templates at the second interactive display. 
Powell teaches a system and method for real time viewing of critical patient data on mobile devices which discloses the use of a handheld device “mobile computing device” (e.g. Figs. 6B-6K) that includes an interactive display (e.g. display Figs. 6B-6K) that includes predefined templates (e.g. various display templates based on user selection, Figs. 6B-6K, para. [0059]-[0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Holla as evidence by Rockwell and Parker with the teachings of Powell to include predefined templates at the second interactive display in order to yield the predictable result of providing an interactive display that allows the user to easily select and review the appropriate patient clinical data of interest for further analysis for making an informed decision about the condition of the patient. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejections have been updated to include additional references in view of the claim amendments. It is noted that Holla discloses transmitting clinical data from a mobile environment (e.g. medical data collected in the field by a mobile medical facility such as an ambulance 101 or air-ambulance 102, Fig. 1, para. [0040]-[0041], [0043]), the clinical data may comprise ECG report data (e.g. ECG recordings, [0007], [0029], [0040], data may come from a number of different sources within the hospital, with emergency vehicles, within doctor’s clinics and within patients and can include patient’s illness history, past medical history, results of physical exam, vital signals, Echo results, ECG results, past ECG results, patient biographical information, vital statistics para [0067], [0180]-[0183]) in which only relevant portions are sent (e.g. may select relevant portions of the data such as relevant portions of ECG data to be transmitted, para. [0074], [0132]-[0133], [0176]). It was well known in the art at the time of the invention that front line personnel such as first responders, paramedics and other emergency medical technicians utilize an external defibrillator to provide early intervention allowing greater opportunities for saving lives as evidence by Rockwell (e.g. Col. 1, ll. 18-43) and Parker (e.g. Col. 1, ll. 19-41). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include the medical device being an external defibrillator providing the clinical data from the field as such devices are regularly used by front line personnel such as first responders, paramedics and other emergency medical technicians in order to provide the predictable result of early intervention allowing greater opportunities for saving lives. Further, Rockwell discloses that the use of twelve lead monitoring electrodes for cardiac monitoring are typically found in paramedic defibrillators and clinical defibrillators (e.g. Col. 3, ll. 40-47, Col. 11, ll. 60-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention that the ECG data being received from the field is twelve-lead ECG data in order to yield the predictable result of providing advanced cardiac monitoring that provides a comprehensive view of the patient’s cardiac activity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0222539 to Lewis et al. which teaches selectively routing patient data between field devices and treatment center destinations which discloses sending subsets of data for further analysis and transmitting only the most relevant data for further analysis to improve the timeliness of delivery of therapy to a patient.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792